The declarations of Samuel Towle, made to his family after he executed the deed in question, being declarations in his own favor, and not a part of the res gestae, were properly excluded. But K.'s testimony of Towle's statements to him, being admissions of Towle against his interest, were properly received; and the same is true of the testimony of C. The statements of B. were nothing but hearsay, and inadmissible.
According to P.'s testimony, she was married by L. in 1864. The defendants were then allowed to show that she was either mistaken or untruthful as to the date of her marriage, by showing that L. died in 1857, or seven years before the witness said she *Page 585 
was married. The object of this testimony was to show the jury that P., being mistaken or untruthful as to the date of her marriage, must also be unreliable in other particulars. If it would tend to weaken her testimony to any greater extent by showing the true date of her marriage, it would be contradicting her upon a collateral issue, and to what extent that should be carried is a question of fact to be determined at the trial term. Amoskeag Co. v. Head, ante 332, 337; Merrill v. Perkins, ante 343; State v. Railroad, 58 N.H. 410.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred.